       Case 2:94-cr-00127-MAK Document 2013 Filed 02/08/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                  : CRIMINAL ACTION
                                           :
                    v.                     : NO. 94-127-3
                                           :
 FRANK MARTINES                            :

                                        ORDER
      AND NOW, this 8th day of February 2021, upon considering Defendant’s Motion for

compassionate release (ECF Doc. No. 2001), the United States’ Response (ECF Doc. No. 2009),

Defendant’s Reply (ECF Doc. No. 2011), studying the sealed medical records (ECF Doc. No.

2006), and for reasons in the accompanying Memorandum, it is ORDERED Defendant’s Motion

(ECF Doc. No. 2001) is DENIED without prejudice.



                                                ________________________
                                                KEARNEY, J.
